The opinion of the court was delivered by
Williams, Ch. J.
The question, in this case, is, whether the defendant should have been allowed the sum of five dollars and sixty-eight cents for liquors sold by him, as an inn-keeper, to the plaintiff. The question was directly decided in the case of Wood, Adm’r. v. Barney, 2 Vt. R. 369, and it would be but repeating the language of the learned judge, who delivered the opinion of the court, in that case, to decide the one now before us. While the liquors sold are to be charged on book, and to be a subject of account and adjustment, no recovery can be had for a greater sum than one dollar and fifty cents, on book, or verbal contract, directly or indirectly, and it would be an evasion of the statute to permit a recovery, because, from the course of dealing between the parties, the auditor inferred that the liquors were delivered under the expectation of both parties that they should be applied towards the account of the plaintiff.
So long as there was to be a charge and a future accounting, the statute, from principles of policy, limits the amount to be adjusted. It would have merited a different consideration if the auditor had found that the liquors were delivered in payment of any charges of the plaintiff, and for that reason, were not a subject of charge by the defendant.
The county court disallowed this charge, and their judgment is affirmed.